Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of record, (Steven W. Steward, Reg. No. 45,133) on September 8, 2021

The application has been amended as follows: 


1. (Currently amended): A method for constructing a symbol template for use by a 1-dimensional (1D) barcode decoder, the barcode decoder configured for processing a single frame of image data suspected of including a 1D barcode, said method comprising: 
obtaining a first symbol pattern representing a first symbol, the first symbol pattern comprising a plurality of elements, with each element corresponding to a 1D barcode space or bar, in which the first symbol pattern represents one unique 1D bar (b) and space (s) pattern corresponding to a symbol or digit: 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9; 
obtaining prefix elements, the prefix elements comprising a subset of a second plurality of elements from a second symbol pattern, in which the second symbol pattern precedes the first symbol pattern from within a scanline of the single frame of image data, the subset being less than a total number of elements within the second plurality of elements, in which the prefix elements comprises 3 or 4 bits of the second symbol pattern;
extending the first symbol pattern with the prefix elements by prepending the 3 or 4 bits of the second symbol pattern to the first symbol pattern to yield an overlapping symbol template; 
providing the overlapping symbol template for use in correlation-based barcode decoding by the 1D barcode decoder. 

2. (Original): The method of claim 1 further comprising: 
prior to providing the overlapping symbol template, scaling the overlapping symbol template. 

3. (Previously presented): The method of claim 1 further comprising: 
scaling the overlapping symbol template with multiple different scale values, with each scale value producing a separate scaled template. 

4. (Original): The method of claim 2 further comprising: 
blurring the scaled, overlapping symbol template. 

5. (Previously presented): The method of claim 3 further comprising: 
blurring each of the separate scaled templates to yield a blurred, scaled template. 



7. (Currently amended): An apparatus comprising: 
One or more memory structures for storing a symbol template, and for storing image data suspected of including a 1D barcode; 
one or more multi-core processors configured for: 
obtaining a first symbol pattern representing a first symbol, the first symbol pattern comprising a plurality of elements, with each element of the plurality of elements corresponding to a 1D barcode space or bar, in which the first symbol pattern represents one unique 1D bar (b) and space (s) pattern corresponding to a symbol or digit 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9; 
obtaining prefix elements, the prefix elements comprising a subset of a second plurality of elements from a second symbol pattern, in which the second symbol pattern precedes the first symbol pattern from within a scanline of a single frame of image data, the subset being less than a total number of elements within the second plurality of elements, in which the prefix elements comprises 3 or 4 bits of the second symbol pattern;
extending the first symbol pattern with the prefix elements by prepending the 3 or 4 bits of the second symbol pattern to the first symbol pattern to yield an overlapping symbol template; 
providing the overlapping symbol template for use in correlation-based barcode decoding.
 
8. (Original): The apparatus of claim 7 in which said one or more multi-core processors are configured for, prior to providing the overlapping symbol template, scaling the overlapping symbol template. 

9. (Original): The apparatus of claim 7 in which said one or more multi-core processors are configured for scaling the overlapping symbol template with multiple different scale values, with each scale value producing a separate scaled template. 

10. (Original): The apparatus of claim 8 in which said one or more multi-core processors are configured for blurring the scaled, overlapping symbol template. 



12. (Original): The apparatus of claim 11 in which said providing outputs a plurality of blurred, scaled templates as the overlapping symbol template. 

13 – 24. Canceled

25. (Currently amended): A non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more processors, cause the one or more processors to perform the following: 
obtaining a first symbol pattern representing a first symbol, the first symbol pattern comprising a plurality of elements, with each element corresponding to a 1-Dimensional (1D) barcode space or bar, in which the first symbol pattern represents one unique 1D bar (b) and space (s) pattern corresponding to a symbol or digit: 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9; 
obtaining prefix elements, the prefix elements comprising a subset of a second plurality of elements from a second symbol pattern, in which the second symbol pattern precedes the first symbol pattern from within a scanline of a single frame of image data, the subset being less than a total number of elements within the second plurality of elements, in which the prefix elements comprises 3 or 4 bits of the second symbol pattern;
extending the first symbol pattern with the prefix elements by prepending the 3 or 4 bits of the second symbol pattern to the first symbol pattern to yield an overlapping symbol template; 
providing the overlapping symbol template for use in correlation-based barcode decoding by the 1D barcode decoder configured for processing image data suspected of including a 1D barcode. 

26. (Previously presented): The non-transitory computer readable medium of claim 25, in which the instructions further comprise instructions for: 
prior to providing the overlapping symbol template, scaling the overlapping symbol template. 

27. (Previously presented): The non-transitory computer readable medium of claim 25, in which the instructions further comprise instruction for: 


28. (Previously presented): The non-transitory computer readable medium of claim 26, in which the instructions further comprise instructions for: 
blurring the scaled, overlapping symbol template. 

29. (Previously presented): The non-transitory computer readable medium of claim 27, in which the instructions further comprises instructions for: 
blurring each of the separate scaled templates to yield a blurred, scaled template. 

30. (Previously presented): The non-transitory computer readable medium of claim 29, in which the overlapping symbol template comprises a plurality of blurred, scaled templates. 

31. (Previously presented): The method of claim 6 further comprising: compressing the plurality of blurred, scaled templates to yield a plurality of compressed, blurred, scaled templates and using the plurality of compressed, blurred, scaled templates as the overlapping symbol template. 

32. (Previously presented): The apparatus of claim 12 in which said one or more multi-core processors are configured for compressing the plurality of blurred, scaled templates to yield a plurality of compressed, blurred, scaled templates, and in which said providing outputs the plurality of compressed, blurred, scaled templates as the overlapping symbol template. 

33. (Previously presented): The non-transitory computer readable medium of claim 30, in which the instructions further comprises instructions for: 
compressing the plurality of blurred, scaled templates to yield a plurality of compressed, blurred, scaled templates and using the plurality of compressed, blurred, scaled templates as the overlapping symbol template.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Independent claims 1, 7, and 25 are allowable over the prior art of record.
-- Claims 2-6, and 31 are allowable as they depend from claim 1
-- Claims 8-12, and 32 are allowable as they depend from claim 7
-- Claims 26-30, and 33 are allowable as they depend from claim 25

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“the prefix elements comprises 3 or 4 bits of the second symbol pattern; extending the first symbol pattern with the prefix elements by prepending the 3 or 4 bits of the second symbol pattern to the first symbol pattern to yield an overlapping symbol template” 

The relevant prior art of record, Reichenbach et al, (US Patent 7,213,759), 
discloses a method for constructing a symbol template for use by a 1-dimensional (1D) barcode decoder, (see at least: Fig. 3, col. 5, lines 22-32), comprising: obtaining a first symbol pattern representing a first symbol, the first symbol pattern comprising a plurality of elements, with each element corresponding to a 1D barcode space or bar; (see at least: see at least: Fig. 2(a), and col. 5, lines 1-6, where the image 13 corresponds to the first symbol pattern representing a first symbol. Further, col. 4, lines 46-50, discloses the 1 D barcode 1, including the linear bars 31 and the spaces 33 present between the bars, which are called code elements 31, 33 in this process, [i.e., the first symbol pattern 13 obtaining a second symbol pattern, in which the second symbol pattern precedes the first symbol pattern from within a scanline of the single frame of image data, (see at least: see at least: Fig. 2(b), and col. 5, lines 6-7, where the image 15 of Fig. 2b, corresponds to the second symbol pattern which precedes the first symbol pattern 13, and each of linear bars 31 and the spaces 33 present between the bars shown in Fig. 2(b), and 1(b), correspond to the prefix elements]. Further, as shown in Fig. 4, and col. 5, lines 65-67, the lines 23 each extend perpendicular to the longitudinal extent of the code elements 31, 33 imaged in the respective picture 7, 9, 11. Further, as shown in FIGS. 2a 2c, the barcode is single frame sequence, [i.e., the lines 23 correspond to the scanline of image data, and the second symbol pattern 15 precedes the first symbol 13 from within a scanline 23 of the image data]); and extending the first symbol pattern with the second symbol pattern to yield an overlapping symbol template, (see at least: Fig. 3, and col.  22-32, “see the (FOA) for more details”); and providing the overlapping symbol template that can be decoded, by the decoder, (see at least: Figs. 4a to 4c, and col. 6, lines 22-27, “see the (FOA) for more details”). However, while disclosing the obtaining a second symbol pattern, in which the second symbol pattern precedes the first symbol pattern from within a scanline of the single frame of image data; and extending the first symbol pattern with the second symbol pattern to yield an overlapping symbol template; Reichenbach fails to teach or suggest, either alone or in combination with the other cited references, obtaining prefix elements, comprising a subset of a second plurality of elements from a second symbol pattern, in which the prefix elements comprises 3 or 4 bits of the second symbol pattern; extending the first symbol pattern with the prefix elements by prepending the 3 or 4 bits of the second symbol pattern to the first symbol pattern to yield an overlapping symbol template.

A further prior art of record, Bachelder et al, (US-PGPUB 2016/0104020),  discloses a first symbol pattern (210 in Fig. 2, and 305 in Fig. 3); where the first symbol pattern, (210 of Fig. 2 or 350 of Fig. 3), represents one unique ID bar (b) and space (s') pattern corresponding to a symbol or digit: 0, 1, 2, 3, 4, 5, 6, 7, 8 or 9, (see at least: Figs. 2, 3, and Par. 0035, the first symbol pattern (210 in Fig. 2, and 305 in Fig. 3) includes plurality of 1D bars and 1D spaces, corresponding to either symbols a, b, c, or digit 1); and a second symbol pattern, (215 in Fig. 2, and 405 in Fig. 4); extending the first symbol pattern with second symbol pattern to yield an overlapping symbol template, (see at least: Pars. 0029, 0032, combining the evidence of the barcode extracted from the multiple partial images, to yield an overlapping symbol barcode template 205, [i.e., combining or extending the first partial barcode 210 and the second partial barcode 215 to yield an overlapping symbol template 205]); and performing correlation-based barcode decoding by the 1D barcode decoder, (see at least: Fig. 5, steps, 525, 530, 545, and Fig. 9, and Par. 0058-0060, potential correspondence can be evaluated by calculating a normalized correlation between the integrated character evidence and the potentially corresponding character evidence, for each potentially corresponding character, and, if a correspondence is found for a barcode, the character evidence can be integrated into the integrated evidence for that barcode, and the technology can decode the barcode based on the integrated character evidence, using, for each element, the element interpretation with the greatest evidence, [i.e., correlation-based barcode decoding by the 1D barcode obtaining prefix elements, the prefix elements comprising a subset of a second plurality of elements from a second symbol pattern, in which the second symbol pattern precedes the first symbol pattern from within a scanline of the single frame of image data, the subset being less than a total number of elements within the second plurality of elements, in which the prefix elements comprises 3 or 4 bits of the second symbol pattern; and extending the first symbol pattern with the prefix elements by prepending the 3 or 4 bits of the second symbol pattern to the first symbol pattern to yield an overlapping symbol template; 

Another prior art of record, Powers et al (US-PGPUB 2011/0068173), discloses a 
prefix elements, comprising a subset of a plurality of element from a symbol pattern, where the subset being less than a total number of elements within the symbol elements, (see at least: Par. 0006-0007, discloses a fixed or mounted barcode scanners for reading barcodes such as a commonly used EAN-13 barcode, which uses thirteen digits broken up into four components: a prefix, which may be two or three digits long; a company number, which may be four to six digits long, an item reference number, which may be two to six digits, and a single checksum digit, [i.e., implicitly obtaining prefix, which may be two or three digits long, (elements), such that the subset being less than a total number of elements within the barcode elements, “EAN-13 barcode thirteen digits elements”]. However, while disclosing the prefix elements, which may comprises 2 or 3 digits long of the symbol pattern; Powers et al fails to teach or suggest, either alone or in combination with the other cited references, extending the first symbol pattern with the prefix elements by prepending the 3 or 4 bits of the second symbol pattern to the first symbol pattern to yield an overlapping symbol template.

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 25, claim 25 recites substantially similar limitations as set forth in claim 1. As such, claim 25 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Dhua et al, (US Patent 8,413,903), discloses using the correlation-based barcode decoding by the 1D barcode decoder (see at least: col. 3, lines 58-63, this pattern then can be used for image matching with captured digits at each appropriate position in a barcode image), and also discloses the aspect of blurring symbol pattern, (col. 3, lines 55-67)



.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        09/15/2021